Citation Nr: 0933039	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a chronic headache 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2004.  She was separated prior to the expiration of 
her first full term of service by reason of a disability 
manifested by headaches.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina that 
denied service connection for chronic headaches, a sinus 
disorder, and a left foot disorder.  In November 2007, the 
Board denied the Veteran's claims with respect to her sinus 
disorder and left foot disorder but remanded her claim for 
service connection for a headache disorder for additional 
development, including the provision of a new VA examination.  
Such additional development now having been completed, the 
case was returned to the Board for appellate disposition.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has 
a chronic headache disorder of unknown etiology that was 
first manifest during her military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the chronic headache disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to notify and assist the Veteran with the 
development of facts pertinent to her claim.  Given the 
favorable action taken herein below, the Board finds that no 
further notification or assistance in developing the facts 
pertinent to the Veteran's claim is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated, by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's entrance examination does not reflect that the 
Veteran had a chronic headache disability prior to her entry 
onto active duty.  However, the Veteran's service treatment 
records are replete with numerous complaints of headaches 
beginning in about June 2002.  The etiology of the Veteran's 
headaches was never conclusively determined despite extensive 
neurological and other testing.  There was some consideration 
of stress and environment as factors that contributed to her 
headaches.  However, while the Veteran experienced some 
improvement when treated with antihistamines, she continued 
to experience headaches.  The evidence does not indicate that 
stress management counseling significantly improved the 
Veteran's headaches.  

As a result of the Veteran's repeated headache complaints, 
which were not relived by various medications and other 
treatments, and which significantly interfered with her duty 
performance, the Veteran was given a Medical Evaluation Board 
(MEB), which recommended referral of the Veteran to an 
informal Physical Evaluation Board (PEB) to assess whether 
she should be retrained into a different career field or 
separated from military service.  The Veteran was ultimately 
separated from the service due to her chronic headaches on 
the basis of disability with severance pay.   

VA treatment records reflect continued complaints of 
headaches, the frequency and severity of which varied over 
time.  No firm diagnosis or etiology was determined.  
Psychological factors, malingering, and other causes were 
considered.

At a VA examination in June 2004, the Veteran reported to the 
examiner that her headaches began in the military.  She 
reported that she experienced these headaches approximately 
three days per week.  When her headaches were the most 
severe, she felt that she had to stay in a dark, quiet room 
with a cold towel on her head.  She did not have associated 
symptoms.  

The examiner found no neurological abnormalities upon 
examination of the Veteran.  He noted that the Veteran's 
headaches did not meet the criteria for migraine headaches, 
and assessed her headaches as coming closer to a 
classification of a tension type headache than to any other 
classification. 

Pursuant to the instructions set forth in the Board's remand, 
the Veteran was reexamined in June 2009.  At that time, the 
Veteran reported similar symptoms to those she reported at 
the prior VA examination.  The examiner diagnosed a "chronic 
headache disorder which... is more related to a tension-type 
headache than to any other classification of headache."  The 
headaches were not migraine headaches.  

The examiner further opined that the Veteran's headaches were 
nondisabling and not prostrating because, while the Veteran 
preferred to be in a dark, quiet room when she experienced a 
severe headache, "she [was] not required to assume a 
prostrate status."  While the examiner opined that the 
Veteran's headaches were not "caused" by anything that 
occurred during her military service, he acknowledged that 
the Veteran reported that her headaches onset during her 
military service and that her service treatment records 
indicated that she had these headaches during active duty.   

Insofar as the Veteran was diagnosed with a chronic headache 
disorder, albeit of unknown etiology, and the evidence shows 
that this disorder most likely had its onset during the 
Veteran's military service and continued to the present time.  
With resolution of reasonable doubt in her favor, the Veteran 
is entitled to service connection for this disability.  The 
question of whether the Veteran's headaches meet the criteria 
for a compensable evaluation is entirely separate from the 
issue of whether she is entitled to service connection for 
this disability, and is a question that is not now before the 
Board.  As noted, the most recent examiner noted a chronic 
headache disorder.  As such, there is a basis for the grant 
of service connection.


ORDER

Service connection for a chronic headache disorder is 
granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


